Exhibit 10.1

 



*Portions of this exhibit marked [*] are requested to be treated confidentially.

 

Patent and Technology License Agreement

 

This Patent and Technology License Agreement (“Agreement”) is made by and
between The Board of Regents (“Board”) of The University of Texas System
(“System”), an agency of the State of Texas, whose address is 210 West 7th
Street, Austin, Texas 78701, on behalf of The University of Texas M. D. Anderson
Cancer Center (“MD Anderson”), a member institution of System, and Citius
Pharmaceuticals, Inc., a Nevada corporation having a principal place of business
located at 11 Commerce Drive, First Floor, Cranford, New Jersey 07016
(“Licensee”).

 

Recitals

 

A.Board owns Licensed Subject Matter (defined below).

 

B.Board, through MD Anderson, has determined that development and
commercialization of the Licensed Subject Matter is in the public’s best
interest and is consistent with Board’s educational and research missions and
goals.

 

C.Board desires to have the Licensed Subject Matter developed and commercialized
for the benefit of Licensee, the inventors, Board, System, MD Anderson, and the
public.

 

D.Licensee desires to secure a license to practice the Licensed Subject Matter.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, the parties agree as follows:

 

I. Effective Date

 

1.1 This Agreement is effective as of the date fully executed by all parties
(“Effective Date”).

 

II. Definitions

 

As used in this Agreement, the following terms have the meanings indicated:

 

2.1Affiliate means any business entity which, before or after the Effective
Date, directly or indirectly through one (1) or more intermediaries controls, is
controlled by or is under common control with Licensee. For purposes of this
definition, a business entity shall be deemed to “control” another business
entity if it (a) owns, directly or indirectly, beneficially or legally, at least
fifty percent (50%) of the outstanding voting securities or capital stock of
such other business entity, or has other comparable ownership interest with
respect to any business entity other than a corporation, or (b) has the power,
whether pursuant to contract, ownership of securities or otherwise, to direct
the management and policies of the business entity.

 



 

 

 

2.2Combination Product means any product comprised of a combination of (i) a
Licensed Product and (ii) any active ingredient(s), device(s), delivery
system(s) or other technology(ies) for which rights are not included in the
license granted under this Agreement but, with respect to the item(s) in (ii),
which may each or collectively form the basis for a separately saleable product
(an “Independent Subproduct”).

 

2.3Control including the correlative terms “Controls,” “Controlled by,” and
“under common Control with,” means (a) the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies
(whether through ownership of securities or any partnership or other ownership
interest, by contract or otherwise) of a Person, or (b) the ownership, directly
or indirectly, of more than fifty percent (50%) of the outstanding securities or
other ownership interest of such Person.

 

2.4Change of Control means any of the following, pursuant to any transaction or
series of related transactions occurring on or after the Effective Date:

 

(a)any person, corporation, partnership, syndicate, trust, estate or other Group
(as defined in Section 13(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”)), acting with a view to the acquisition, holding or disposition
of securities or ownership interests of Licensee, (i) becomes, directly or
indirectly through one or more series of transactions, the beneficial owner, as
defined in Rule 13d-3 under the Exchange Act (“Beneficial Owner”), of securities
or other ownership interests of Licensee representing more than fifty percent
(50%) of the voting power of all outstanding securities or other ownership
interests of Licensee having the right under ordinary circumstances to vote at
an election of the Board of Directors or other governing body of such Licensee
(the “Licensee Voting Securities”), or (ii) becomes in direct or indirect
Control of the Licensee; provided, however, that the sale by Licensee of shares
of its capital stock to investors in bona fide equity financing transactions are
not a Change of Control for purposes of this Section 2.4(a), but only to the
extent that existing stockholders of Licensee owning, in the aggregate,
ninety-five percent (95.0%) of the issued and outstanding securities of the
Licensee do not receive any proceeds from, related to, or otherwise in
connection with such bona fide equity financing transactions;

 



2

 

 

(b)the consummation of a reorganization, merger, consolidation, or similar
transaction involving Licensee, unless,

 

(i)the stockholders or other equity owners of Licensee immediately prior to the
reorganization, merger, consolidation, or similar transaction involving
Licensee, beneficially own, in the aggregate, immediately after the
reorganization, merger, consolidation, or similar transaction, shares or other
ownership interests entitling such stockholders to beneficially own, in the
aggregate, fifty percent (50.0%) or more of the voting power of the outstanding
securities or other ownership interests of the corporation or entity resulting
from or surviving such reorganization, merger, consolidation, or similar
transaction, or having the right under ordinary circumstances to vote at an
election of the board of directors or other governing body of such resulting
corporation or entity in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, consolidation, or similar
transaction, of the Licensee Voting Securities; or

 

(ii)the individuals serving as members of the Board of Directors or other
governing body of Licensee, immediately prior to the reorganization, merger,
consolidation, or similar transaction, constitute, immediately after such
reorganization, merger, consolidation, or similar transaction, all of the board
of directors or other governing body of the corporation or other entity
surviving or resulting from such reorganization, merger, consolidation, or
similar transaction;

 

(c)the consummation of a sale or other disposition of all or a material portion
of the assets of Licensee or one of Licensee’s Affiliates, in either case
including the Licensed Subject Matter, and including without limitation, an
assignment of this Agreement to a party other than an Affiliate of Licensee
(“Assignment”);

 

(d)an initial public offering by the Licensee or by one of the Licensee’s
Affiliates provided that such Affiliate is a sublicensee under this Agreement or
has been extended rights by Licensee under this Agreement; or

 

(e)the approval of the stockholders or other equity owners of Licensee or one of
Licensee’s Affiliates of a plan of complete liquidation of the Licensee or such
Licensee Affiliate; provided, however, that a liquidation in which none of the
common and the preferred stockholders or other equity owners of the Licensee or
Licensee’s Affiliates, as applicable, has received any distribution as a result
of the liquidation preference of Licensee is not a Change of Control for
purposes of this Section 2.4(d).

 

2.5European Union means the countries comprising the European Union as of the
Effective Date.

 

2.6Independent Subproduct shall have the meaning set forth in Section 2.2.

 

2.7Licensed Field means any and all uses and applications relating to breast
implants, including without limitation coatings and expanders used for either
reconstructive or cosmetic purposes. The Licensed Field excludes any use or
application other than with respect to breast implants.

 



3

 

 

2.8Licensed Products means any material, composition, product, or service
comprising, using, or made using any portion of Licensed Subject Matter.

 

2.9Licensed Subject Matter means (a) Patent Rights, (b) Technology Rights,
and/or (c) inventions covered by Patent Rights and/or Technology Rights.

 

2.10Licensed Territory means worldwide.

 

2.11Net Sales means the gross revenues invoiced by, or on behalf of Licensee or
its Affiliate(s) from a Sale less the following items, to the extent that such
items have not been previously accounted for in the invoiced amount:

 

(a)trade, quantity, and other discounts actually granted;

(b)rebates, credits, and chargeback payments actually granted to managed health
care organizations, wholesalers, or to federal, state/provincial, local and
other governments, including their agencies, purchasers, and/or reimbursers;

(c)sales and/or use taxes actually paid;

(d)import or export duties, tariffs, or taxes actually paid;

(e)transportation and insurance charges actually paid or allowed;

(f)allowances, rebates, credits, or refunds for returned or defective goods (not
exceeding the original billing or invoice amount);

 

all as recorded by Licensee in its official books and records in accordance with
applicable generally accepted accounting practices and consistent with their
financial statements and/or, if applicable, regulatory filings with the United
States Securities and Exchange Commission.

 

If a Licensed Product is sold as part of a Combination Product, Net Sales shall
be calculated by multiplying Net Sales for such Combination Product by the
fraction A/(A+B) (“Reduction Factor”) where A is the invoice price of the
Licensed Product when sold separately, and B is the aggregate invoice price of
the Independent Subproduct(s) in the combination when sold separately. If either
the Licensed Product or the Independent Subproduct(s) is(are) not at that time
sold separately, then the allocation of Net Sales shall be commercially
reasonable and determined by good faith negotiation between MD Anderson and
Licensee, based on the relative value of the Licensed Product and Independent
Subproduct(s), consistent with the formula provided above but, in such case,
Licensee shall have no right to sell the combination product until MD Anderson
and Licensee have reached a written agreement with respect to the royalty rate
to be paid by Licensee with respect to such combination product. Notwithstanding
the foregoing, in no event shall the Reduction Factor for Net Sales for the
Combination Product in such written agreement be less than fifty percent (50%).

 



4

 

 

2.12Patent Expenses means documented out-of-pocket expenses incurred by MD
Anderson in preparing (including conducting prior art searches, if any), filing,
prosecuting (including post-grant proceedings), defending, enforcing and
maintaining patent applications and patents under Patent Rights.

 

2.13Patent Rights means the Board’s rights in:

 

(a)the patents and patent applications listed in Exhibit I to this Agreement;

 

(b)all non-provisional patent applications that claim priority to, or common
priority with, any of the provisional applications listed in subpart (a)
provided that the claims of such non-provisional applications are entitled to
claim priority to such provisional applications;

 

(c)all divisionals, continuations and continuations-in-part of the
non-provisional patent applications identified in (a) and (b), above provided
that the claims of such continuations-in-part are entitled to claim priority to
at least one of the patent applications identified in (a) or (b), above;

 

(d)all reissues, reexaminations, extensions, supplementary protection
certificates, and foreign counterparts of any of the patents or patent
applications identified in (a), (b) or (c), above; and

 

(e)any patents that issue with respect to any of the patent applications listed
in (a), (b), (c) or (d), above.

 

2.14For purposes of Section 2.3, Person means any individual, partnership, joint
venture, limited liability company, corporation, firm, trust, association,
unincorporated organization, governmental authority or agency, or any form of
legal entity under applicable laws not specifically listed herein.

 

2.15Regulatory Approval means the approval or clearance needed in a particular
country or jurisdiction by a Regulatory Authority to begin marketing and/or sale
of a Licensed Product in such country or jurisdiction, which shall include, if
applicable, pricing approvals.

 

2.16Regulatory Authority means any applicable governmental regulatory authority
involved in granting approvals for marketing and/or sale of a Licensed Product,
including without limitation, the United States Food and Drug Administration
(“FDA”).

 

2.17Sale, Sell, or Sold means the transfer or disposition of a Licensed Product
for value by Licensee or any Affiliate of Licensee; provided, however, that the
following transfers and dispositions of a Licensed Product for value shall not
be included in Sales:

 

(a)Any transfer to a Royalty Free Practitioner. As used herein, “Royalty-Free
Practitioner” means MD Anderson and the following individuals: Issam Raad, M.D.;
George Viola, M.D.; and Jesse Selber, M.D. (“Physician Inventors”), and any
partner or associate who practices medicine with one or more of the Physician
Inventors, but with respect to such partner or associate, only for such time as
he/she is engaged in a bona fide medical practice with one or more of the
Physician Inventors;

 



5

 

 

(b)Any transfer to Licensee or any Affiliate of Licensee, unless such Licensee
or Affiliate acquires such Licensed Product for end use; and

 

(c)Any transfer of Licensed Products provided for clinical trials, research
purposes, or charitable or compassionate use purposes for consideration at or
below cost.

 

2.18Technology Rights means Board’s rights in technical information, know-how,
processes, procedures, compositions, devices, methods, formulas, protocols,
techniques, designs, drawings or data created at MD Anderson before the
Effective Date by the inventor(s) listed in Exhibit I while employed at MD
Anderson and within the Licensed Field which (a) are not covered by Patent
Rights, (b) facilitate the practice, development, manufacture, use, and/or
selling of invention(s) claimed in the patents and/or patent applications listed
in the definition of Patent Rights, whether outstanding, expired or abandoned;
and (c) have no obligations or encumbrances in favor of or benefitting any third
party and are not otherwise subject to contractual or legal restrictions that
would preclude a license to Licensee under this Agreement.

 

2.19Valid Claim means a claim of (a) an issued and unexpired patent included
within the Patent Rights unless the claim has been held unenforceable or invalid
by the final, un-reversed, and un-appealable decision of a court or other
governmental body of competent jurisdiction, has been irretrievably abandoned or
disclaimed, or has otherwise been finally admitted or finally determined by the
relevant governmental authority to be invalid, un-patentable or unenforceable,
whether through reissue, reexamination, disclaimer or otherwise, or (b) a
pending patent application within the Patent Rights to the extent the claim
continues to be prosecuted in good faith.

 

III. License

 

3.1Board, through MD Anderson, hereby grants to Licensee a royalty-bearing,
exclusive license (with no right to grant sublicenses) under Patent Rights to
manufacture, have manufactured, use, import, offer to sell and/or sell Licensed
Products within Licensed Territory for use within Licensed Field.

 

3.2Board, through MD Anderson, hereby grants to Licensee a royalty-bearing,
non-exclusive license (with no right to grant sublicenses) under Technology
Rights to manufacture, have manufactured, use, import, offer to sell and/or sell
Licensed Products within Licensed Territory for use within Licensed Field.

 



6

 

 

3.3Licensee may extend the grants of Sections 3.1 and 3.2 to any Affiliate
provided that such Affiliate consents in writing to be bound by this Agreement
to the same extent as Licensee; provided, however, that such Affiliate shall not
further extend or sublicense the grants of Sections 3.1 and 3.2 to another
Affiliate or any other third-party. For the avoidance of doubt, if Licensee
extends such license grants to one of its Affiliates, as contemplated by this
Section 3.3, such Affiliate shall comply, and Licensee shall also be liable for
each such Affiliate’s compliance, with all of the terms and conditions of this
Agreement.

 

3.4The grants of this Article III are further subject to 13.2 and 13.3
hereinbelow, the payment by Licensee to MD Anderson of all consideration as
provided herein, and are further subject to the following rights retained by
Board and MD Anderson to:

 

(a)Publish the general scientific findings from research related to Licensed
Subject Matter, subject to the terms of Article X–Confidential Information and
Publication; and

 

(b)Use Licensed Subject Matter for patient care at MD Anderson, non-commercial
research, teaching, and other academically-related purposes; and

 

(c)Transfer Licensed Subject Matter to academic or research institutions for
non-commercial research use.

 

3.5The parties hereby acknowledge and agree that any exercise by Licensee of the
license grant set forth in this Section 3.1 and/or Section 3.2 outside the scope
of the Licensed Field shall be deemed a material breach of this Agreement.

 

3.6Licensee, itself or through an Affiliate, shall use commercially reasonable
efforts to make Licensed Products commercially available in the Licensed Field
within the Licensed Territory. The efforts of Licensee’s Affiliates shall be
deemed efforts of Licensee for the purpose of determining Licensee’s compliance
with this Section 3.6. Without limiting the foregoing, Licensee shall use
commercially reasonable efforts to:

 

(a)maintain a bona fide, funded, ongoing and active research, development,
manufacturing, regulatory, marketing or sales program (all as commercially
reasonable) to make Licensed Products commercially available in the Licensed
Field to the public as soon as commercially practicable within the Licensed
Territory, and

 



7

 

 



(b)achieve the following Diligence Milestone Events by the deadlines indicated:

 

  Table 3.6(b)   Diligence Milestone Events  Deadlines   1.  Submit a 510(k)
application to the FDA  Not later than [*] months after the Effective Date  
2.  Receive Regulatory Approval from FDA  Not later than [*] months after the
Effective Date   3.  First Sale  Not later than [*] months after the Effective
Date

 

In the event that the FDA determines that Licensed Products must be approved via
any process other than the 510(k) clearance process, and Licensee subsequently
files an appeal with the FDA seeking a reexamination or reclassification of the
clearance or approval process necessary to Sell Licensed Products, this Section
3.6(b) is automatically amended such that each deadline set forth in Table
3.6(b) is extended by the longer of (i) [*], or (ii) for so long as such appeal
is pending before the FDA, or (iii) in the event such appeal is unsuccessful,
for so long as Licensee is diligently pursuing judicial review thereof.

 

In the event that the FDA determines that Licensed Products must be approved via
the premarket approval (“PMA”) process rather than via the 510(k) clearance
process, this Section 3.6(b) is automatically amended such that Diligence
Milestone Event 1 of Table 3.6(b) instead reads “Submit a PMA application to the
FDA,” and each deadline set forth in Table 3.6(b) is extended by [*].

 

In the event that the FDA makes a final, unappealable decision that a New Drug
Application (“NDA”) is required prior to Sale of any Licensed Products,
Licensee’s obligations to achieve the Diligence Milestones under this Section
3.6(b) are waived.

 

If the obligations under Sections 3.6(a) and 3.6(b) are not fulfilled, Board
and/or MD Anderson may treat such failure as a breach in accordance with Section
12.3(c).

 

(c)Within thirty (30) calendar days following each anniversary of the Effective
Date, Licensee will deliver to MD Anderson a written progress report as to
Licensee’s and its Affiliates’ efforts and accomplishments during the preceding
year in using commercially reasonable efforts to develop and/or commercialize,
as applicable, the Licensed Subject Matter in the Licensed Territory and
Licensee’s development and/or commercialization plans, as applicable, for the
upcoming year.

 

 



 





[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.





8

 

 

IV. Consideration, Payments and Reports

 

4.1In consideration of rights granted by Board to Licensee under this Agreement,
Licensee agrees to pay MD Anderson each of the following:

 

(a)All Patent Expenses incurred by or for MD Anderson after the Effective Date
for so long as this Agreement remains in effect; provided however, that if
Board, System or MD Anderson licenses Patent Rights to a party other than
Licensee, then Licensee shall pay a pro rata share of the Patent Expenses
incurred by MD Anderson based on the number of licenses for the Patent Rights
during the time each such Patent Expense is incurred. MD Anderson will invoice
Licensee on a quarterly basis after the Agreement is fully executed. The
invoiced amounts will be due and payable by Licensee within thirty (30) calendar
days of invoice. Patent Expense payment delinquencies will be considered a
payment default under Section 12.2(b); and

 

(b)A nonrefundable upfront license fee in the amount of $125,000.00. This fee
will not reduce the amount of any other payment provided for in this Article IV,
and is due and payable within thirty (30) calendar days after the Agreement has
been fully executed by all parties. The obligation to timely pay the license
upfront fee is not subject to any cure period; and

 

(c)Until and ceasing upon the first Sale, nonrefundable annual maintenance fees
(“Annual Maintenance Fees”) in the amount of $30,000.00, increasing annually by
$15,000.00 until an amount of $90,000.00 until first Sale (for example, the
Annual Maintenance Fees due for the second, and third, fourth, and fifth
anniversaries of the Effective Date would be $45,000.00, and $60,000.00,
$75,000.00, and $90,000.00, respectively, assuming such Annual Maintenance Fee
is otherwise payable in accordance with the terms of this Agreement). Annual
Maintenance Fees are due and payable (without invoice) within thirty (30)
calendar days of each anniversary of the Effective Date until the first Sale.
The Annual Maintenance Fees will not reduce the amount of any other payment
provided for in this Article IV; and

 



9

 

 

(d)A running tiered royalty on Net Sales of all Licensed Products in the
Licensed Territory as set forth in Table 4.1(d) will apply:

 

  Table 4.1(d)   Aggregate Net Sales in any calendar year   Royalty Rate on Net
Sales    Net Sales up to and including $15 million   [*]%    Net Sales greater
than $15 million   [*]% 

 

If neither a particular Licensed Product nor the use thereof is covered by a
Valid Claim in the United States at the time that such Licensed Product is Sold
in the United States, then for so long as there is no such Valid Claim during
the Royalty Term in the United States, the Royalty Rate on the Net Sales of such
Licensed Product Sold in the United States shall be reduced by twenty-five
percent (25%), such that the rates set forth in Table 4.1(d) will be,
respectively, [*]% and [*]%; and

 

(e)After the first Sale, minimum annual royalties (“Minimum Annual Royalties”)
of $100,000.00, increasing by $25,000.00 each year thereafter (for example, the
Minimum Annual Royalties due for the second, third, and fourth anniversaries of
the Effective Date are $125,000.00, $150,000.00, and $175,000.00, respectively,
etc.), due and payable (without invoice) within thirty (30) calendar days of the
first and subsequent anniversaries of the Effective Date which follows the first
Sale; provided, however, that in the event that there is less than a twelve (12)
month period between the first Sale, and the first anniversary of the Effective
Date which follows the first Sale, then Licensee shall pay the following:

 

(i)the Annual Maintenance Fee due for that year multiplied by the fraction A/C,
where A is the number of months between the anniversary of the Effective Date
preceding the first Sale and the first Sale, and C is twelve (12); and

 

(ii)the Minimum Annual Royalties multiplied by the fraction B/C, where B is the
number of months between the first Sale and the first anniversary of the
Effective Date which follows the first Sale, C is twelve (12), and A + B =
twelve (12).

 

Running royalties accrued under Section 4.1(d) and paid to MD Anderson during
the one-year period preceding an anniversary of the Effective Date shall be
credited against the Minimum Annual Royalties due on that anniversary date; and

 

(f)The following one-time milestone payments:

 

  Table 4.1(f)   Milestone Events for Licensed Products  Milestone Payment  
Regulatory Approval of a Licensed Product in the United States  $[*]
  Regulatory Approval of a Licensed Product in a country within the European
Union  $[*]   Net Sales collectively exceed $25,000,000.00  $[*]   Net Sales
collectively exceed $50,000,000.00  $[*]   Net Sales collectively exceed
$100,000,000.00  $[*]

 

 



 



[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



10

 

 

Licensee shall notify MD Anderson in writing immediately upon achievement of any
of the foregoing milestones. Each of the foregoing milestone payments shall be
made by Licensee to MD Anderson (without invoice) within forty-five (45)
calendar days of achieving the milestone event and shall not reduce the amount
of any other payment provided for in this Article IV. Notwithstanding anything
to the contrary, each milestone payment is payable only once under this
Agreement, with respect to the initial accomplishment thereof, regardless of the
number of Licensed Products or the number of times such milestone may be
achieved; and

 

(g)a payment of $[*] upon the first three (3) Change of Control events effected
after the Effective Date and upon each and every Assignment (“Transaction Value
Payout”). Such payment shall be due and payable within forty-five (45) days
following the closing of such Change of Control.

 

4.2Unless otherwise provided, all such payments are payable within one hundred
and five (105) calendar days or contemporaneously with submission of information
relating thereto to the Securities Exchange Commission (whichever is earlier)
after March 31, June 30, September 30, and December 31 of each year during the
term of this Agreement, at which time after first Sale Licensee will also
deliver to MD Anderson a true and accurate report, giving such particulars of
the business conducted during the preceding three (3) calendar months under this
Agreement as necessary for MD Anderson to account for Licensee’s payments
hereunder. This report will include pertinent data, including, but not limited
to each of the following:

 

(a)The accounting methodologies used to account for and calculate the items
included in the report and any differences in such accounting methodologies used
by Licensee since the previous report;

(b)A list of Licensed Products produced or provided for the three (3) preceding
calendar months;

(c)The total quantities of Licensed Products produced or provided;

(d)The total Sales;

(e)The calculation of Net Sales;

(f)The royalties so computed and due MD Anderson by the Royalty Rate on Net
Sales listed in Table 4.1(d) and/or Minimum Annual Royalties; and

(g)All other amounts due MD Anderson herein.

 

 



 



[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



11

 

 

Simultaneously with the delivery of each such report, Licensee agrees to pay MD
Anderson the amount due, if any, for the period of such report. These reports
are required even if no payments are due.

 

4.3For as long as Licensed Products are being sold or distributed and for one
(1) year thereafter, Licensee agrees to keep complete and accurate records of
its Sales and Net Sales in sufficient detail to enable the royalties and other
payments due hereunder to be determined. Licensee agrees to permit a mutually
agreeable, nationally recognized independent accounting firm who has signed a
non-disclosure agreement reasonably acceptable to Licensee, at MD Anderson’s
expense, to examine only those of Licensee’s books, ledgers, and records
hereunder at a mutually agreed upon time during regular business hours, but no
more than once per calendar year and only after MD Anderson has provided
Licensee with 30 days’ prior written notice, for the purpose of and to the
extent necessary to verify the accuracy of royalty payments, other payments, and
reports required pursuant to Section 4.2. All written reports, summaries
thereof, and any correspondence related to any such audit shall be Confidential
Information of Licensee. If any amounts due MD Anderson are determined to have
been underpaid in an amount equal to or greater than five percent (5%) of the
total amount due during the period so examined, then Licensee will pay the
reasonable, documented out-of-pocket cost paid by MD Anderson for the
examination. Licensee shall pay accrued interest at 1% per month on any and all
late payments under this Agreement (regardless of whether the deficiency is
identified by audit or otherwise), with such interest commencing on the date
after the due date.

 

4.4All amounts payable hereunder by Licensee shall be made in United States
Dollar denominated funds, free and clear and without any deduction, set-off, or
reduction for or on account of any tax, levy, impost, duty, charge, fee or
withholding of any nature now or hereafter imposed by any governmental, fiscal
or other authority.

 

Payments shall be by checks made payable to The University of Texas M. D.
Anderson Cancer Center, and sent by United States mail to Box 4390, Houston,
Texas 77210-4390, or by wire transfer to:

 

[*]

SWIFT: [*]

ABA ROUTING NO: [*] (wire)

ABA ROUTING NO: [*] (ACH)

ACCOUNT NAME: [*]

ACCOUNT NO.: [*]

REFERENCE: include title and Effective Date of Agreement and type of payment
(e.g., license upfront fee, milestone payment, royalty, maintenance fee, etc.)
and list applicable patent/application identified by MD Anderson reference
number and patent number or application serial number.

 

 



 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



12

 

 

4.5No payments due or royalty rates owed under this Agreement will be reduced as
the result of co-ownership of Licensed Subject Matter by Board and another
party, including, but not limited to, Licensee.

 

4.6If payment requires delivery of an invoice, then MD Anderson’s delay in
providing an invoice shall not excuse or waive any payment obligation of
Licensee, but the deadline for Licensee’s payment shall be extended by the
period of such delay. An invoice shall be deemed to be delivered to Licensee if
transmitted to Licensee’s address in Section 14.2. Any failure by Licensee to
update its billing address shall not excuse timely payment.

 

V. Patents and Inventions

 

5.1MD Anderson shall be responsible for filing, prosecution and maintenance of
patent applications and patents within the Patent Rights. MD Anderson shall
instruct such patent counsel to furnish Licensee with copies of all substantive
correspondence with patent offices, and shall give Licensee the opportunity to
provide comments on and make requests of MD Anderson concerning the filing,
prosecution and maintenance of the Patent Rights, which comments and requests
shall not be unreasonably refused. If both parties agree that a new patent
application should be filed for Licensed Subject Matter, MD Anderson will
prepare and file each such appropriate patent application, and Licensee will pay
the related Patent Expenses. If Licensee notifies MD Anderson in writing that it
does not intend to pay for the preparation, filing, prosecution, or maintenance
of any patent or patent application within the Patent Rights (“Abandoned Patent
Rights”), then MD Anderson may, in its sole discretion, elect to file, not file,
continue prosecution or maintenance, or abandon such patent application or
patent at its own expense and shall notify Licensee of its decision.  Licensee’s
rights and obligations in any Abandoned Patent Rights shall terminate
immediately upon MD Anderson’s notification to Licensee of such election, but
Licensee’s rights in all other Patent Rights shall remain unaffected. System,
Board, or MD Anderson shall provide written notice (“Abandonment Notice”) to
Licensee prior to abandoning prosecution or maintenance of any patent or patent
application included in the Patent Rights. MD Anderson may not abandon any such
Patent Right without express written consent of Licensee, such consent must be
provided within ten (10) days. Notwithstanding the foregoing, MD Anderson may
abandon such Patent Rights if Licensee (a) is delinquent in its payment by
thirty (30) or more days with respect to any invoiced Patent Expenses or other
invoiced payment obligation hereunder and (b) has not cured such delinquency
after within thirty (30) calendar days after receiving written notice pursuant
to Section 14.2 from MD Anderson of such delinquency.

 

5.2Licensee shall reasonably cooperate with MD Anderson regarding all patent
prosecution deadlines, including without limitation any deadlines imposed by the
Bayh-Dole Act or modifications or amendments thereto.

 



13

 

 

5.3The parties agree that they share a common legal interest to get valid,
enforceable patents and that Licensee will keep all privileged information
received pursuant to this Section confidential.

 

5.4If Licensee is delinquent with respect to any invoiced Patent Expenses or
other invoiced payment obligation hereunder and has not cured such delinquency
after within thirty (30) calendar days after receiving written notice pursuant
to Section 14.2 from MD Anderson of such delinquency, then Board, MD Anderson,
and the counsel prosecuting licensed patents and patent applications shall have
no obligation to confer or otherwise communicate with, or provide any
information to, Licensee under this Article V of this Agreement unless and until
Licensee is no longer in arrears on all payments and obligations under this
Agreement.

 

VI. Infringement by Third Parties

 

6.1Licensee shall have the exclusive first and primary right, but not the
obligation, to institute, prosecute, and control any action or proceeding with
respect to the infringement of any patent exclusively licensed hereunder by
third parties in the Licensed Field within the Licensed Territory, with mutually
agreeable counsel on any matter where such counsel represents Board or MD
Anderson, and Licensee and such counsel agree to follow all required procedures
of the Texas Attorney General regarding retention of outside counsel for state
entities. Licensee shall be free to enter into a settlement, consent judgment,
or other voluntary disposition with respect to any such action, provided that
any settlement, consent judgment or other voluntary disposition thereof shall be
subject to approval by Board and/or MD Anderson, if so required under any
policy, rule or regulation of MD Anderson and/or Board, or any law of the State
of Texas, which approval shall not be unreasonably withheld or explicitly
rejected, with any such rejection to be accompanied by a reasonably detailed
explanation for such rejection. In the event approval by Board is required, MD
Anderson’s Office of Technology Commercialization shall endeavor to obtain such
approval consistent with Board’s requirements and practices. Any recovery for
actual damages or punitive or enhanced damages shall first be reimbursed to
Licensee for its documented, third-party expenses in enforcing the Patent Rights
and amounts actually reimbursed by Licensee to MD Anderson under this Section
6.1; any amounts in excess thereof shall be shared by Licensee with MD Anderson
as follows: [*]% of such recovery shall be provided to MD Anderson and [*]%
shall be retained by Licensee. Licensee must notify MD Anderson in writing of
any potential infringement in the Licensed Field within the Licensed Territory
within thirty (30) calendar days of knowledge thereof. MD Anderson agrees to its
normal and customary efforts to monitor for any potential infringement in the
Licensed Field within the Licensed Territory, and MD Anderson must notify
Licensee in writing of any potential infringement in the Licensed Field within
the Licensed Territory within thirty (30) calendar days of the MD Anderson
Office of Technology Commercialization’s knowledge thereof. If Licensee does not
file suit against a substantial infringer in the Licensed Field within the
Licensed Territory within six (6) months of Licensee’s knowledge thereof, then
Board or MD Anderson may, at its sole discretion upon sixty (60) calendar days’
notice, enforce any patent licensed hereunder on behalf of itself and Licensee,
with MD Anderson retaining all recoveries from such enforcement; provided,
however, that MD Anderson shall first consult with Licensee and shall not
initiate a suit or other action if Licensee reasonably believes there is
significant risk that such suit or action would jeopardize its rights under the
Agreement.

 

 



 



[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.





14

 

 

VII. Patent Marking

 

7.1Licensee agrees that all packaging containing individual Licensed Product(s),
documentation therefor, and, when possible, actual Licensed Product(s) sold by
Licensee will be appropriately marked with the number of any applicable
patent(s) licensed hereunder in accordance with each country’s patent laws,
including Title 35, United States Code, to the extent such marking is necessary
or required to fully preserve Patent Rights in each such country or the right to
recover damages for infringement thereof.

 

VIII. Indemnification and Insurance

 

8.1LICENSEE AGREES TO HOLD HARMLESS AND INDEMNIFY BOARD, SYSTEM, MD ANDERSON,
THEIR REGENTS, OFFICERS, EMPLOYEES, STUDENTS AND AGENTS (THE “UT INDEMNITEES”)
FROM AND AGAINST ANY THIRD-PARTY CLAIMS, DEMANDS, OR CAUSES OF ACTION
WHATSOEVER, COSTS OF SUIT AND REASONABLE ATTORNEY’S FEES (INCLUDING WITHOUT
LIMITATION, THOSE COSTS ARISING ON ACCOUNT OF ANY INJURY OR DEATH OF PERSONS OR
DAMAGE TO PROPERTY) CAUSED BY, OR ARISING OUT OF, OR RESULTING FROM, THE
EXERCISE OR PRACTICE BY LICENSEE, ITS OFFICERS, ITS AFFILIATES OR THEIR
OFFICERS, EMPLOYEES, AGENTS OR REPRESENTATIVES OF THE RIGHTS GRANTED HEREUNDER,
EXCEPT TO THE EXTENT CAUSED BY (1) ANY GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON
THE PART OF ANY UT INDEMNITEE, (2) ANY BREACH OF THIS AGREEMENT BY BOARD OR MD
ANDERSON, OR (3) ANY VIOLATION OF LAW BY BOARD OR MD ANDERSON.

 

8.2IN NO EVENT SHALL LICENSEE, BOARD, SYSTEM, OR MD ANDERSON BE LIABLE FOR ANY
INDIRECT, SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (INCLUDING, WITHOUT
LIMITATION, DAMAGES FOR LOSS OF PROFITS OR EXPECTED SAVINGS OR OTHER ECONOMIC
LOSSES, OR FOR INJURY TO PERSONS OR PROPERTY) ARISING OUT OF, OR IN CONNECTION
WITH, THIS AGREEMENT OR ITS SUBJECT MATTER, REGARDLESS OF WHETHER BOARD, SYSTEM
OR MD ANDERSON KNOWS OR SHOULD KNOW OF THE POSSIBILITY OF SUCH DAMAGES.

 



15

 

 

8.3LICENSEE’S OBLIGATIONS TO HOLD HARMLESS AND INDEMNIFY THE UT INDEMNITEES IN
SECTION 8.1 AND THE LIMITATION OF LIABILITY IN SECTION 8.2 SHALL INCLUDE, BUT
ARE NOT LIMITED TO, ANY CLAIM ALLEGING STRICT STATUTORY LIABILITY, OR PRODUCT
DEFECT LIABILITY THAT ARISES OUT OF, RELATES TO, IS CAUSED IN WHOLE OR IN PART
BY, OR RESULTS FROM THE USE OR SALE OF ANY TANGIBLE MATERIALS (INCLUDING
BIOLOGICAL MATERIALS) PROVIDED TO LICENSEE BY BOARD OR MD ANDERSON UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR PRODUCTS USED OR SOLD BY LICENSEE.

 

8.4Beginning at the time when any Licensed Subject Matter or any Licensed
Product is being distributed or sold (including for the purpose of obtaining
regulatory approvals) by Licensee or its Affiliate(s), Licensee shall, at its
sole cost and expense, procure and maintain commercial general liability
insurance in commercially reasonable and appropriate amounts with respect to
Licensed Products being Sold, and Licensee shall use reasonable efforts to have
the Board, System, MD Anderson, their Regents, officers, employees, students and
agents named as additional insureds. Such commercial general liability insurance
shall provide: (i) product liability coverage; (ii) broad form contractual
liability coverage for Licensee’s indemnification under this Agreement; and
(iii) coverage for litigation costs. The minimum amounts of insurance coverage
required herein shall not be construed to create a limit of Licensee’s liability
with respect to its indemnification under this Agreement.

 

8.5Licensee shall provide MD Anderson with written evidence of such insurance
within thirty (30) calendar days of its procurement. Additionally, Licensee
shall provide MD Anderson with written notice of at least fifteen (15) calendar
days prior to the cancellation, non-renewal or material change in such
insurance.

 

8.6Licensee shall maintain such commercial general liability insurance beyond
the expiration or termination of this Agreement during: (i) the period that any
Licensed Subject Matter developed pursuant to this Agreement is being
commercially distributed or sold by Licensee, its Affiliate(s), or agent(s) of
Licensee; and (ii) the five (5) year period immediately after such period.

 



16

 

 

IX. Use of Name

 

9.1Licensee will not use the name of (or the name of any employee of) MD
Anderson, System or Board in any advertising, promotional or sales literature,
on its Web site, or for the purpose of raising capital without the advance
written consent of Board secured through:

 

The University of Texas

M. D. Anderson Cancer Center

Legal Services, Unit 1674

P.O. Box 301407

Houston, TX 77230-1407

 

Notwithstanding the above, Licensee may use the name of (or name of employee of)
MD Anderson, System, or Board in routine business correspondence, or as needed
in appropriate regulatory submissions without written consent.

 

9.2Neither Board, System, nor MD Anderson may use the name of Licensee (or the
name of any Affiliate or employee thereof) in any advertising, promotional or
sales literature, or on its Web site, or for the purpose of raising capital
without the advance written consent of Licensee.

 

Notwithstanding the above, Board, System, and MD Anderson may use the name of
(or name of employee of) Licensee, in routine business correspondence, or as
needed in appropriate regulatory submissions without written consent.

 

X. Confidential Information and Publication

 

10.1MD Anderson and Licensee each agree that all information disclosed by one
party to the other party in connection with this Agreement (“Confidential
Information”): (i) is to be received in strict confidence, (ii) is to be used
only for the purposes of this Agreement, and (iii) will not be disclosed by the
recipient party, its agents or employees without the prior written consent of
the disclosing party, except to the extent that the recipient party can
establish by competent written proof that such information:

 

  (a) was in the public domain at the time of disclosure;

 

(b)later became part of the public domain through no act or omission of the
recipient party, its employees, agents, successors or assigns;

 

(c)was lawfully disclosed to the recipient party without obligation of
confidentiality or limitation on use by a third party who had the lawful right
to disclose such information and who did not obtain such information under an
obligation of confidentiality to either party;

 

(d)was already in the possession of the recipient party at the time of
disclosure to recipient; or

 

(e)was independently developed by the recipient party without the knowledge,
use, or benefit of the disclosing party’s confidential information.

 

Notwithstanding the foregoing, all reports provided by Licensee and all
information accessed or learned in connection with audits conducted under this
Agreement shall be deemed Licensee’s Confidential Information.

 



17

 

 

10.2Each party’s obligation of confidence hereunder will be fulfilled by using
at least the same degree of care with the disclosing party’s Confidential
Information as it uses to protect its own Confidential Information, but always
at least a reasonable degree of care. This obligation will exist while this
Agreement is in force and for a period of three (3) years thereafter.

 

10.3MD Anderson reserves the right to publish the general scientific findings
from its research related to Licensed Subject Matter, provided that it does not
disclose Licensee’s Confidential Information. MD Anderson will submit the
manuscript of any such proposed publication to Licensee at least thirty (30)
calendar days before publication, and Licensee shall have the right to review
and comment upon the publication in order to protect Licensee’s Confidential
Information. MD Anderson will incorporate Licensee’s reasonable comments in the
proposed publications, provided such modifications do not materially change the
scientific content or conclusions. Upon Licensee’s request, publication may be
delayed up to sixty (60) additional calendar days to enable Licensee to secure
adequate intellectual property protection of Licensee’s Confidential Information
that would otherwise be affected by the publication. Notwithstanding the
foregoing, nothing in this Agreement shall require MD Anderson or Board to
refrain from publishing any information if doing so would (a) cause MD Anderson
or Board to violate any export control laws or laws that provide tax-exempt
status for any bonds issued by MD Anderson or The University of Texas System, or
(b) result in the inapplicability to MD Anderson or The University of Texas
System of the fundamental research exclusion or exemption from U.S. export
control laws for such information.

 

10.4In the event that the recipient party is required to disclose the disclosing
party’s Confidential Information under operation of applicable law, regulation,
or order of a court or governmental administrative body having competent
jurisdiction, the recipient party shall, to the extent practicable, provide the
disclosing party reasonable notice of such potential disclosure so that that the
disclosing party may seek a protective order or other appropriate protection or
legal relief to prevent or limit such disclosure. If, in the absence of, or
pursuant to the terms of, such protection or legal relief, the recipient party
is nonetheless required by applicable law, regulation, or order of a court or
governmental administrative body having competent jurisdiction to disclose any
portion of the disclosing party’s Confidential Information, the required
disclosure shall be permitted under this Agreement but shall be limited to only
that portion of the disclosing party’s Confidential Information for which
disclosure is so required.

 

10.5The parties shall not make any public disclosure regarding this Agreement,
except (a) if such disclosure has been expressly approved by the other Party
(such approval not to be unreasonably withheld, conditioned or delayed), or (b)
if advised by counsel to issue such disclosure in order to comply with
applicable laws or a similar regulatory agency in another applicable country or
of any stock exchange of other securities trading institution.

 



18

 

 

XI. Assignment

 

11.1This Agreement may not be assigned by Licensee, whether by assignment, by
merger, by operation of law, or by any other transfer, without the prior written
consent of MD Anderson; provided, however, Licensee may assign this Agreement
without such consent (A) to any Affiliate of Licensee, or (B) in connection with
a Change of Control.  For any assignment (including without limitation, an
assignment from the Licensee to one of its Affiliates) to be effective: (a)
other than solely with respect to an assignment from Licensee to an Affiliate,
the Licensee must timely pay MD Anderson the Transaction Value Payout specified
in Section 4.1, unless waived by MD Anderson, in its sole discretion; and (b)
the assignee (including any Affiliate of Licensee) must assume in writing (a
copy of which writing will be provided to MD Anderson) all of Licensee’s
interests, rights, duties, and obligations under the Agreement and agree to
comply with all terms and conditions of the Agreement as if the assignee were
the original party (i.e., the Licensee) to the Agreement. Notwithstanding such
assignment, with respect to an assignment by Licensee to one of its Affiliates,
the original Licensee (together with any Affiliate to which this Agreement is
assigned) shall remain responsible and liable for all of the “Licensee’s”
responsibilities and liabilities under this Agreement.  For the avoidance of
doubt, if this Agreement is assigned to one of Licensee’s Affiliates in
accordance with this Section 11.1, such Affiliate shall also be deemed to be a
“Licensee” under this Agreement, and such Affiliate of Licensee shall also be
liable for all responsibilities, obligations, and liabilities of Licensee under
this Agreement.

 

11.2Any attempt to assign this Agreement by Licensee in violation of Section
11.1 is null and void without MD Anderson’s prior written consent.

 

XII. Term and Termination

 

12.1Subject to Sections 12.3 and 12.4 hereinbelow, the term of this Agreement is
from the Effective Date until the last to occur of: (a) the expiration of all
patents issued under Patent Rights (if any) and the cancellation, withdrawal, or
express abandonment of all patent applications under Patents Rights (if any), or
(b) the date that is the fifteenth (15th) anniversary of the Effective Date.

 

12.2Any time after four (4) years from the Effective Date, Board or MD Anderson
has the right to eliminate any country or jurisdiction from the Licensed
Territory if Licensee, within ninety (90) calendar days after receiving written
notice from MD Anderson of the intended termination, fails to provide written
evidence satisfactory to MD Anderson that Licensee has commercialized or is
actively and effectively attempting to commercialize a licensed invention in
such country or jurisdiction. The following definitions apply to Section 12.2:
(a) “commercialized” means having Sales in such jurisdiction; and (b) “actively
and effectively attempting to commercialize” means having an effective, ongoing
and active research, development, manufacturing, marketing or sales program as
appropriate, directed toward obtaining regulatory approval, and/or production
and/or Sales in any jurisdiction, and providing plans acceptable to MD Anderson,
in its sole discretion, to commercialize licensed inventions in the
jurisdiction(s) in which MD Anderson intends to terminate.

 



19

 

 

12.3Subject to any rights herein which survive termination, this Agreement will
earlier terminate in its entirety:

 

(a)Subject to Section 12.3(f), upon thirty (30) calendar days written notice
from MD Anderson, if Licensee breaches or defaults on the payment or report
obligations of Article IV (excluding the license documentation fee specified in
Section 4.1(b), for which no cure period applies), unless, before the end of
such thirty (30)-calendar day notice period (“Notice Period”), Licensee has
cured the default or breach, and so notifies MD Anderson, stating the manner of
the cure, provided however any cure of breach of use of name obligations of
Article IX shall be to MD Anderson’s satisfaction; provided further that the
parties agree that breach or default on a payment obligation (other than failure
to pay the license documentation fee specified in Section 4.1(b)), is cured by
Licensee’s payment within the Notice Period of past due amounts related to such
breach or default;

 

(b)immediately, upon written notice from MD Anderson, if Licensee fails to
timely pay the license upfront fee specified in Section 4.1(b);

 

(c)upon ninety (90) calendar days written notice from MD Anderson if Licensee
materially breaches or defaults on any other obligation under this Agreement,
unless, before the end of such ninety (90) calendar-day notice period, Licensee
has cured the default or breach and so notifies MD Anderson, stating the manner
of the cure;

 

(d)at any time by mutual written agreement between Licensee and MD Anderson upon
one hundred eighty (180) calendar days written notice to all parties and subject
to any terms herein which survive termination;

 

(e)In the event that Licensee (or its Affiliate) brings an action, or
participates as an adverse party in any action, before any court, agency or
tribunal seeking to invalidate or otherwise challenge the enforceability of or
Board’s ownership of any patent included in the Patent Rights, then MD Anderson
may immediately terminate this Agreement upon written notice to Licensee and
with no opportunity for Licensee to cure. Any dispute regarding the validity,
enforceability or ownership of any patent included in the Patent Rights shall be
litigated in the courts located in Houston, Texas, and Licensee agrees not to
challenge personal jurisdiction in that forum. To the extent that Licensee
unsuccessfully challenges, or participates as an adverse party in an action that
unsuccessfully challenges, the validity or enforceability of any patent included
in the Patent Rights, Licensee agrees to reimburse MD Anderson and Board for all
costs and fees (including attorney’s fees) paid by MD Anderson and Board in
defending against such challenge. Licensee understands and agrees that, in the
event Licensee successfully challenges the validity or enforceability of any
patent included in the Patent Rights, all payments or other consideration made
or otherwise provided by Licensee to MD Anderson prior to a final,
non-appealable adjudication of invalidity and/or unenforceability shall be
non-refundable. The obligations of this Section shall survive the expiration or
termination of this Agreement;

 



20

 

 

(f)notwithstanding Section 12.3(a), upon thirty (30) calendar days written
notice from MD Anderson if Licensee has defaulted or been late on its undisputed
payment obligations pursuant to the terms of this Agreement on any two (2)
occasions in a twenty-four (24) month period and subsequently fails to make an
undisputed payment obligation more than fifteen (15) calendar after receiving
notice from MD Anderson regarding such failure; or

 

(g)upon one hundred eighty (180) calendar days written notice from Licensee to
MD Anderson.

 

  12.4 Upon termination of this Agreement:

 

(a)nothing herein will be construed to release either party of any obligation
maturing prior to the effective date of the termination;

 

(b)Licensee covenants and agrees to remain bound by the provisions of Articles
VIII (Indemnification and Insurance), IX (Use of Board and MD Anderson’s Name)
and X (Confidential Information and Publication) of this Agreement; and

 

(c)Licensee agrees to cease and desist any use and all Sales of the Licensed
Subject Matter and Licensed Products upon termination of this Agreement;
provided, however, Licensee and its Affiliates shall have the right, subject to
Licensee’s payment of royalties as required under Article 4, to Sell any
finished Licensed Products or Licensed Products in inventory or in the process
of manufacture as of the date this Agreement is terminated (the “Termination
Date”) for the twelve month period beginning on the Termination Date (“Sell-Down
Period”). The reporting and audit provisions of Article 4 shall apply to any
Sales of Licensed Products made during such Sell-Down Period.

 



21

 

 

XIII. Warranty: Superior-Rights

 

13.1Except for the rights, if any, of the Government of the United States of
America (“Government”) as set forth below, Board represents and warrants that,
to the knowledge of the MD Anderson Office of Technology Commercialization, (a)
Board is the sole owner of the entire right, title, and interest in and to
Licensed Subject Matter, (b) Board has the right, power, and authority to grant
licenses thereunder, (c) Board has not knowingly granted licenses thereunder to
any other entity that would restrict rights granted hereunder except as stated
herein, and (d) neither the execution of this Agreement nor the performance of
Board’s or MD Anderson’s obligations hereunder will constitute a breach under
the terms and provisions of any other agreement to which MD Anderson or Board is
a party.

 

13.2Licensee understands that the Licensed Subject Matter may have been
developed under a funding agreement with the Government and, if so, that the
Government may have certain rights relative thereto. This Agreement is
explicitly made subject to the Government’s rights under any such agreement and
any applicable law or regulation. To the extent that there is a conflict between
any such agreement, applicable law or regulation and this Agreement, the terms
of such Government agreement, applicable law or regulation shall prevail.
Licensee agrees that Licensed Products used or Sold in the United States will be
manufactured substantially in the United States, unless a written waiver is
obtained in advance from the Government.

 

13.3LICENSEE UNDERSTANDS AND AGREES THAT BOARD AND MD ANDERSON, BY THIS
AGREEMENT, MAKE NO REPRESENTATION AS TO THE OPERABILITY OR FITNESS FOR ANY USE,
SAFETY, EFFICACY, APPROVABILITY BY REGULATORY AUTHORITIES, TIME AND COST OF
DEVELOPMENT, PATENTABILITY, AND/OR BREADTH OF THE LICENSED SUBJECT MATTER. BOARD
AND MD ANDERSON, BY THIS AGREEMENT, ALSO MAKE NO REPRESENTATION AS TO WHETHER
ANY PATENT COVERED BY PATENT RIGHTS IS VALID OR AS TO WHETHER THERE ARE ANY
PATENTS NOW HELD, OR WHICH WILL BE HELD, BY OTHERS OR BY BOARD OR MD ANDERSON IN
THE LICENSED FIELD, NOR DO BOARD AND MD ANDERSON MAKE ANY REPRESENTATION THAT
THE INVENTIONS CONTAINED IN PATENT RIGHTS DO NOT INFRINGE ANY OTHER PATENTS NOW
HELD OR THAT WILL BE HELD BY OTHERS OR BY BOARD.

 

13.4Licensee, by execution hereof, acknowledges, covenants and agrees that
Licensee has not been induced in any way by Board, System, MD Anderson or
employees thereof to enter into this Agreement, and further warrants and
represents that (a) Licensee is entering into this Agreement voluntarily; (b)
Licensee has conducted sufficient due diligence with respect to all items and
issues pertaining to this Agreement; and (c) Licensee has adequate knowledge and
expertise, or has used knowledgeable and expert consultants, to adequately
conduct such due diligence, and agrees to accept all risks inherent herein.

 



22

 

 

XIV. General

 

14.1This Agreement, and all claims arising out of or relating thereto, together
with any exhibits and/or fully executed amendments hereto, constitutes the
entire and only agreement between the parties for Licensed Subject Matter and
all other prior negotiations, representations, agreements and understandings
related to the subject matter of this Agreement are superseded hereby. Neither
party has relied on any such prior communication in entering into this
Agreement. No agreements altering or supplementing the terms hereof will be made
except by a written document signed by both parties.

 

14.2Any notice required by this Agreement shall be in writing and shall be
deemed to have been sufficiently given for all purposes thereof when sent by
first class mail or reputable international courier (e.g., Federal Express or
UPS) and shall be evidenced by the postmark at the point of mailing or by the
dated delivery receipt of the courier. All notices and any correspondence
respecting this Agreement shall be transmitted as follows:

 

To MD Anderson, if by mail:

The University of Texas M. D. Anderson Cancer Center

Strategic Industry Ventures/Office of Technology Commercialization

Unit 1669

P.O. Box 301407

Houston, Texas 77230-1407

 

To MD Anderson, if by courier:

The University of Texas M. D. Anderson Cancer Center

Strategic Industry Ventures/Office of Technology Commercialization

1MC9.2216

7007 Bertner Avenue

Houston, Texas 77030-3907

 

To Licensee by mail or courier:

Citius Pharmaceuticals, Inc.

11 Commerce Drive, First Floor

Cranford, NJ 07016

Attn: Myron Holubiak, CEO

 

or other addresses as may be given from time to time under the terms of this
notice provision.

 

Communications regarding patent prosecution may be transmitted by electronic
mail.  For such communications to MD Anderson sent via electronic mail, the
electronic mail shall be addressed or copied to patentmail@mdanderson.org.

 

14.3Licensee must comply with all applicable federal, state and local laws and
regulations in connection with its activities pursuant to this Agreement or
Licensed Subject Matter, including U.S. Export Administration Regulations, as
well as end-user, end-use, and destination restrictions applied by the United
States. Licensee acknowledges that the Licensed Subject Matter is subject to
U.S. export control jurisdiction.

 



23

 

 

14.4This Agreement and all claims arising out of or relating thereto will be
governed, construed and enforced in accordance with the laws of the United
States of America and of the State of Texas, without regard to its conflict of
law provisions. The Texas State Courts of Harris County, Texas (or, if there is
exclusive federal jurisdiction, the United States District Court for the
Southern District of Texas) shall have exclusive jurisdiction and venue over any
dispute arising out of this Agreement, and Licensee consents to the jurisdiction
and venue of such courts and hereby explicitly waives the rights to any other
venue to which it might be entitled by cause of action, domicile or otherwise.

 

14.5Notwithstanding the foregoing, to the extent that Chapter 2260, Texas
Government Code, as it may be amended from time to time (“Chapter 2260”), is
applicable to this Agreement, Licensee acknowledges and agrees that the dispute
resolution process provided for in Chapter 2260 shall be Licensee’s sole and
exclusive process for seeking a remedy for any and all alleged breaches of the
Agreement by Board and/or MD Anderson or the State of Texas.

 

14.6Failure any party to enforce a right under this Agreement will not act as a
waiver of right or the ability to later assert that right relative to the
particular situation involved.

 

14.7Headings included herein are for convenience only and will not be used to
construe this Agreement. The Parties acknowledge and agree that both Parties
substantially participated in negotiating the provisions of this Agreement;
therefore, both Parties agree that any ambiguity in this Agreement shall not be
construed more favorably toward one Party than the other Party, regardless of
which Party primarily drafted this Agreement.

 

14.8If any provision of this Agreement is for any reason found to be invalid or
unenforceable, such provision shall be interpreted to fulfill its intended
purpose to the maximum extent permitted by applicable law and all other
provisions of this Agreement nevertheless will remain enforceable.

 

14.9If Licensee desires to sponsor research for or related to the Licensed
Subject Matter, Licensee (a) will notify MD Anderson in writing of all
opportunities to conduct this sponsored research (including clinical trials, if
applicable), (b) will solicit research and/or clinical proposals from MD
Anderson for this purpose, and (c) will give good faith consideration to funding
the proposals at MD Anderson.

 

14.10This Agreement may be executed in one (1) or more counterparts, by
original, facsimile or PDF signature, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. 
Signatures to this Agreement transmitted by facsimile, by email in “portable
document format” (“.pdf”), or by any other electronic means intended to preserve
the original graphic and pictorial appearance of this Agreement shall have the
same effect as physical delivery of the paper document bearing original
signature.  In the event signatures are exchanged by facsimile and/or in “.pdf”
format, each party shall thereafter promptly provide an original signature page
to the other party.

 

14.11MD Anderson, as an agency of the State of Texas and a member institution of
The University of Texas System, is subject to the constitution and laws of the
State of Texas and, under the constitution and laws of the State of Texas,
possesses certain rights and privileges, is subject to certain limitations and
restrictions, and only has such authority as is granted under the constitution
and laws of the State of Texas. Notwithstanding anything to the contrary herein,
nothing in this Agreement shall obligate The University of Texas System, The
Board of Regents of The University of Texas System, MD Anderson, or any other
agency of The State of Texas to join, or permit the use of its name or otherwise
participate, as a litigant in any litigation or adversarial judicial proceeding.
Moreover, notwithstanding the generality or specificity of any provision of this
Agreement, the provisions of this Agreement as they pertain to MD Anderson are
enforceable only to the extent authorized by the constitution and laws of the
State of Texas. No party to this Agreement will be required to perform or commit
any act or omission that would violate any applicable law, including the
constitution and laws of the State of Texas. Nothing in this Agreement shall be
deemed as a waiver by Board, System or MD Anderson of its sovereign immunity.

 

 

[Signatures Appear on Following Pages]

24

 

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Agreement.

 



BOARD OF REGENTS OF THE
UNIVERSITY OF TEXAS System, on behalf of THE UNIVERSITY OF TEXAS M. D. ANDERSON
CANCER CENTER       By              



Printed Name: 

   





Title:

      

 

Date:_______________

 

Approved as to Content:       By      

Ferran Prat, J.D., Ph.D.

Senior Vice President

Research Administration & Industry Relations

M. D. Anderson Cancer Center

 

 

Date:________________

 

Licensee: Citius Pharmaceuticals, Inc.

 



By       



Printed Name:     



Title:       

 

Date: ________________

 

25

 

 

EXHIBIT I

 

MDA No.   Creators (Include M.D.)   IDR Title   All U.S. and foreign patent
application/patent numbers (country code and serial number – only include
pending or issued applications) MDA13-011  

Issam Raad, MD

Joel Rosenblatt, PhD

Andrew Dennis, PhD

George Viola, MD

Jesse Selber, MD

  Method for Applying a Conformal Liquid Coating to an Implant  

61/813,564 (US Prov.)

PCT/US2014/034556 (PCT)

9,849,217 (US Issued)

15/820,154 (US Divisional)

 

 

i



 

